Case 2:20-cv-06141-KM-ESK Document 3 Filed 05/21/20 Page 1 of 8 PageID: 132



                                                UNITED STATES DISTRICT COURT
                                                   DISTRICT OF NEW JERSEY
KARL PETER SCHEUFLER, other
Karl: House of Israel

                 Plaintiff,                         Civ. No. 21-6141 (KM/ESK)
v.
                                                            OPINION
MARC A. STEFANSKI, Acting as Chief
Executive Officer, Third Federal Savings
and Loan Association of Cleveland;
THIRD FEDERAL SAVINGS AND
LOAN ASSOCIATION OF
CLEVELAND, All heir(s), joint-heir(s),
assign(s), nominee(s), all agent(s), all
principal(s), all successor(s), other(s);
FEIN, SUCH, KAHN & SHEPARD,
P.C.;
DOLORES M. DE ALMEIDA, All heir(s),
joint-heir(s), assign(s), nominee(s), all
agent(s), all principal(s), all successor(s),
other(s);
DENISE M. SCHEUFLER;
SCOTT M. COLABELLA, Acting as
Ocean County Clerk, State of New
Jersey;
MICHAEL G. MASTRONARDY, Acting
as Sheriff, Chief Executive Officer,
Ocean County Sheriff's Office;
THE HONORABLE MARLENE LYNCH
FORD, Acting as Assignment Judge,
Superior Court, Ocean County, State of
New Jersey;
MARLENE CARIDE, Acting as Marlene
Caride, Commissioner, New Jersey
Department of Banking and Insurance;


                                                1
Case 2:20-cv-06141-KM-ESK Document 3 Filed 05/21/20 Page 2 of 8 PageID: 133



ELIZABETH MAHER MUOIO, Acting
as State Treasurer, State of New
Jersey;
GRUBIR S. GREWAL, Acting as
Attorney General, State of New Jersey;
PHIL D. MURPHY, Acting as Governor,
State of New Jersey;
STUART RABNER, Acting as Chief
Judge, Supreme Court, State of New
Jersey;
HON. FREDA L. WOLFSON, Chief
Judge, United States District Court,
District of New Jersey;
WALTER JOSEPH CLAYTON, III,
Acting as Chairman, United States
Securities and Exchange Commission;
HUGH R. FRATER, Acting as Chief
Executive Officer, Fannie Mae, Inc.;
JOSEPH M OTTING, Acting as
Comptroller of Currency, Office of
Comptroller of Currency;
JOHN ROBERT, JR., Acting as Chief
Justice, Supreme Court, United States of
America;
STEVEN T. MNUCHIN, Acting as
Secretary of the Treasury, United States
of America;
WILLIAM P. BARR, Acting as Attorney
General, United States of America;
DONALD J. TRUMP, Acting as
President & Commander-in-Chief,
United States of America;
ELIZABETH II, Sister, as Defender of
the Faith, Queen of Great Britain,
Crown-Elector & Arch-Treasurer of The


                                           2
Case 2:20-cv-06141-KM-ESK Document 3 Filed 05/21/20 Page 3 of 8 PageID: 134



    Holy Roman Empire;
    FRANCIS, Pope, Supreme Pontiff,


                 Defendants.


        The complaint in this action names some twenty-three defendants,
including the Hon. Freda L. Wolfson, Chief Judge, who sits in the Trenton
vicinage of the U.S. District Court for the District of New Jersey. I sit in the
Newark vicinage. The clerk referred this case to me for review pursuant to
D.N.J. Loc. Civ. R. 41(g). 1 That Local Rule essentially requires that, where a
sitting judge has been sued, a second judge in a separate vicinage shall review
the allegations. If judicial immunity is a complete defense or the allegations are
found to be patently frivolous, then the action shall be dismissed against the
original judge. In such a case, there is no need for recusal or for referral of the
case to a separate district.
        As regards Chief Judge Wolfson, the complaint is patently frivolous and
will be dismissed.


1       I quote subsection (g), and include subsection (h) for context:
               (g) A civil action filed against a Judge shall be assigned to a Judge in a
        vicinage other than the vicinage where the defendant Judge maintains his or
        her permanent duty station and if the assignee Judge determines that the suit
        is patently frivolous, or if judicial immunity is plainly applicable, the assignee
        Judge need not recuse, but in all other cases, the assignee Judge is disqualified
        and shall refer the matter to the Chief Judge for assignment outside the District
        of New Jersey.
                (h) If assignment to a Judge pursuant to (g) above is a reassignment of a
        civil action that results from the originally assigned Judge being named as a
        defendant Judge in that civil action, the newly assigned Judge shall promptly
        determine whether the suit against the Judge is patently frivolous or judicial
        immunity applies. If the assigned Judge determines that judicial immunity is a
        complete defense or the suit against the Judge is patently frivolous that
        warrants the dismissal of the defendant Judge, the assigned Judge shall
        promptly notify the Chief Judge upon the issuance of an order dismissing the
        defendant Judge. The Chief Judge shall thereafter, if appropriate, reassign the
        civil action to the originally assigned Judge.
D.N.J. Loc. Civ. R. 41(g) & (h) (as amended March 25, 2019).

                                                3
Case 2:20-cv-06141-KM-ESK Document 3 Filed 05/21/20 Page 4 of 8 PageID: 135




Discussion
       A complaint is required, at a minimum, to do the following:
    (a) CLAIM FOR RELIEF. A pleading that states a claim for relief must contain:
         (1) a short and plain statement of the grounds for the court's
       jurisdiction, unless the court already has jurisdiction and the claim
       needs no new jurisdictional support;
         (2) a short and plain statement of the claim showing that the pleader is
       entitled to relief; and
         (3) a demand for the relief sought, which may include relief in the
       alternative or different types of relief. . . .

    (d) PLEADING TO BE CONCISE AND DIRECT; ALTERNATIVE STATEMENTS;
      INCONSISTENCY.

         (1) In General. Each allegation must be simple, concise, and direct. No
       technical form is required.

         (2) Alternative Statements of a Claim or Defense. A party may set out 2
       or more statements of a claim or defense alternatively or hypothetically,
       either in a single count or defense or in separate ones. If a party makes
       alternative statements, the pleading is sufficient if any one of them is
       sufficient.

         (3) Inconsistent Claims or Defenses. A party may state as many
       separate claims or defenses as it has, regardless of consistency.
Fed. R. Civ. P. 8(a) & (d).
       Because the plaintiff is appearing pro se, I construe his complaint
liberally. See generally Haines v. Kerner, 404 U.S. 519 (1972). The standard I
apply—that the complaint, insofar as it is addressed to Judge Wolfson, not be
“patently frivolous”—is not a high one. 2 Yet this complaint does not come close
to meeting it.




2      I do not rely on the requirement of plausibility that applies on an ordinary Rule
12(b)(6) motion to dismiss. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007);
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In my view, the Local Rule 41(g) provision
that the complaint not be dismissed unless it is “patently frivolous” sets a lower bar.
                                               4
Case 2:20-cv-06141-KM-ESK Document 3 Filed 05/21/20 Page 5 of 8 PageID: 136



      The complaint is titled “Non-Statutory Writ of Covenant trespass to try
title, by Praecipe/Prescription.” The plaintiff identifies himself as follows:
      Iesus: the Christ, an irrevocable trust
      by and Karl: house of Israel
      the house of prayer
      in care of: incumbent
      117 Albert Street
      Brick New Jersey 08724
      New Hierusalem, kingdome of heauen 3

      From the documents attached to the complaint, it is inferable that the
first half-dozen or so might have some connection to prior proceedings
concerning a transfer of real estate to the plaintiff’s spouse, Denise Scheufler,
in Brick Township, Ocean County. (These initial defendants include a bank and
a bank official, a judge and officials of the Superior Court, Ocean County, the
plaintiff’s spouse, and others.)
      The rest of the defendants, of whom Chief Judge Wolfson is one, include
high officials of the State of New Jersey, including the Governor, State Attorney
General, and Chief Justice; the heads of federal agencies and entities,
including the SEC and Fannie Mae; the Comptroller of the Currency and
Secretary of the Treasury; the Chief Justice of the United States and U.S.
Attorney General; the President of the United States; Queen Elizabeth II; and
the Pope.
      The complaint does not intelligibly set forth allegations of historical fact.
It is a rambling set of religious and quasi-legal objections indicating that the
plaintiff believes we are in a state of war and martial law; that public “records”
are invalid; that he does not recognize paper money or the monetary system;
that he does not recognize the calendar system; that he does not accept the
language or terminology of various legal documents; that the legal system does
not have a proper religious foundation or origin, and is contrary to scripture;


3      Sic in original. The complaint adopts certain archaic spelling and naming
conventions, some of them from the Authorized (King James) Version of the Holy Bible
(1611), which it repeatedly cites.
                                             5
Case 2:20-cv-06141-KM-ESK Document 3 Filed 05/21/20 Page 6 of 8 PageID: 137



and many others. Plaintiff announces that he is “expurgating Your records.”
One theme seems to that the property and powers formerly owned or exercised
by Mr. Scheufler are now in the name of a trust, sometimes called “Iesus the
Christ an irrevocable trust.” Another is that certain legal proceedings or
recorded documents in relation to the marital home in Brick, New Jersey, are
invalid. The primary relief he seeks seems to be the restoration of title to the
marital home in Brick, New Jersey.
      Further allegations appear in a table of exhibits. Exhibit A is a financing
statement filed in Texas purporting to reflect the placement of the Brick, New
Jersey property in an irrevocable trust. Exhibit B consists of proofs of mailing.
Exhibit C consists of New Jersey UCC financing statements naming as debtors
the bank defendant and Denise Scheufler, the plaintiff’s spouse. Exhibit D is a
“General letter of Attorney,” by which Karl Peter Schefler purports to grant
power of attorney to “Karl: house of Israel.” Exhibit E is a “revocation of power
of Attorney” to his spouse. Attached is a copy of a January 31, 2017 deed
conveying the Brick property to Denise Scheufler, which bears the notation
“Refused for Cause.” Also attached is an order to show cause with temporary
restraints which orders a psychiatric evaluation of Karl Scheufler, prohibits
contact with the children, and grants Denise Scheufler power of attorney to
convey the Brick property. It, too, bears a large black notation “Refused for
Cause.” Other documents in connection with the transfer are attached, in
whole or in part, and are similarly marked. Exhibit F is a letter from Karl
Scheufler to Denise Scheufler, date March 10, 2017, entitled “Notice of
Fraudulent Conveyance of Deed.” It indicates that the Third Federal Savings
and Loan (the bank defendant here) was a mortgage lien holder. It attaches a
blank affidavit, to be filled out by Denise Scheufler, admitting the fraud.
Exhibit G is a faxed notice, issued under religious authority, to the effect that
Karl Scheufler does not consent to any alteration to the deed for the Brick
property. Exhibit H is presented as a satisfaction of a $150,000
mortgage/home equity line of credit, with the plaintiff’s own notations and
comments added, and a “Money Order” issued by plaintiff himself. Exhibit J
                                            6
Case 2:20-cv-06141-KM-ESK Document 3 Filed 05/21/20 Page 7 of 8 PageID: 138



consists of proofs of claim of taxes, with “Kind of Proceeding” designated as
“Reconciliation II Corinthians V:18-21.” It is accompanied by a “Release of
Lien” and release of escrowed property, issued by Mr. Scheufler himself,
purportedly as a “duly authorized representative of the United States
Government.” Also attached are bonds of bid, performance, and payment, the
basis of which are unclear. Exhibits K–N are proofs of mailing. Exhibit O is a
copy of the oath of office and bond for the Ocean County Sheriff, with the
plaintiff’s notations. Attached is a “Writ of Mandamus” for the Sheriff’s alleged
breach of promise, stating religious and other objections to the oath, and
several other grounds. Exhibits P, Q, and T are communications to defendant
Caride (Commissioner of the NJ Department of Banking and Insurance),
defendant Frater (CEO of Fannie Mae, Inc.), and defendant Mastronardy
(Ocean County Sheriff), concerning 1099 forms and containing various
religious and other objections to the taxing functions or failure to recognize the
“secured party Iesus: the Christ.” Exhibits R and S are proofs of mailing.
      This complaint does not specify or suggest a recognized cause of action,
whether statutory or common law. More to the point, its allegations do not
correspond to any cause of action that I can imagine with respect to the Chief
Judge of this District Court. No such source of federal or state law is cited.
      I have summarized the allegations, not so much to establish what they
do say as to establish what they do not say. Chief Judge Wolfson, although
included in a long list of defendants, is not alleged to have presided over any
proceeding relevant to the allegations. Indeed, she is not factually alleged to
have done anything. As noted, she appears among a list of defendants, ranging
from the State Treasurer to the Pope, who seem to have been named simply
because they occupy important stations in life. So, as to Chief Judge Wolfson,
it is not a case of the allegations being “frivolous”; it is a case of there being no
relevant factual allegations at all. 4

4      The other alternative under Rule 41(g) is dismissal based on judicial immunity.
I do not reach that issue. A judicial officer has absolute immunity from suit based on
the performance of his or her duties. See Mireles v. Waco, 502 U.S. 9, 11 (1991); see
                                              7
Case 2:20-cv-06141-KM-ESK Document 3 Filed 05/21/20 Page 8 of 8 PageID: 139




                                   CONCLUSION
      As to Chief Judge Wolfson, the complaint is “patently frivolous” within
the meaning of Local Civil Rule 41(g). I will enter a separate order dismissing
the complaint as against Chief Judge Wolfson. Accordingly, neither recusal nor
reassignment of the case to another district is necessary.
Dated: May 21, 2020


                                              /s/ Kevin McNulty
                                              _____________________________
                                              KEVIN MCNULTY
                                              United States District Judge




also Kwasnik v. LeBlon, 228 F. App’x 238, 243 (3d Cir. 2007). Because there are no
factual allegations against Chief Judge Wolfson, it is not possible to assess whether
such hypothetical allegations would involve her performance of her duties—although
the fact that she is sued as Chief Judge suggest that this would be the case.
                                              8
